ACTIVE WITH ME INC. 2, ONTARIO, CANADA N7X 1G4 November 25, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION 100F Street, Washington, D.C. 20549 Attn: Jan Woo Re: Active With Me Inc. Registration Statement on Form S-1 File No. 333-191083 In response to your letter dated October 8, 2013 we have filed an amendment to the S-1 which was originally filed on September 11, 2013. Please also see our responses to your comments contained in the above referenced letter. Comment 1: There were no written communications presented to potential investors. There are no research reports about our company. Comment 2: Disclosure has been updated in the referenced section in response to the comment. Comment 3: Separate risk factor added in response to the comment. Comment 4: Disclosure corrected in the referenced section in response to the comment. Comment 5: Disclosure revised in the referenced section in response to the comment. Comment 6: Revised to remove “Original Source” in response to the comment. Comment 7:Disclosure corrected in response to the comment. Comment 8: The costs of acquiring the previously referenced reports is prohibitive. The section has been revised to remove the third party statements. Comment 9: Disclosure revised in the referenced sections in response to the comment. Comment 10: Disclosure added to the referenced section in response to the comment. Comment 11: Disclosure revised in the referenced section in response to the comment. Comment 12: Disclosure added to the referenced section in response to the comment. Comment 13: Statement of Cash flows column heading corrected in response to the comment. Comment 14: The registration statement has been updated to include the September 30, 2013 unaudited financial statements and new consent of Independent Registered Public Accounting Firm has been filed. Yours truly, /s/ Sheri Strangway Sheri Strangway CEO
